      6:18-cv-00108-RAW Document 315 Filed in ED/OK on 07/13/20 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

                                                    )
AUSTIN P. BOND, as Special Administrator            )
of the Estate of BILLY WOODS, Deceased,             )
                                                    )
        Plaintiff,                                  )
                                                    )      Case No.: 18-CV-108-RAW
vs.                                                 )
                                                    )
                                                    )
                                                    )
BOARD OF COUNTY COMMISSIONERS                       )
OF MUSKOGEE COUNTY, OKLAHOMA,                       )
                                                    )
        Defendant.                                  )

                 PLAINTIFF’S RESPONSE IN OPPOSITION TO
        DEFENDANT BOARD’S BRIEF REGARDING MUNICIPAL LIABILITY
            AND CONTRACTUAL DUTIES/VIOLATIONS (DKT. # 313)

        COMES NOW, the Plaintiff, Austin P. Bond, as the Special Administrator of the Estate of

Billy Woods (“Billy” or “Mr. Woods”), deceased, and respectfully submits his Response in

Opposition to Defendant Board of County Commissioners of Muskogee County’s (“BOCC” or

“Board”) “Brief Regarding Municipal Liability and Contractual Duties/Violations” (Dkt. #313),

as follows:

                                   Introductory Statement

        During trial of this matter, counsel for BOCC has repeatedly averred, claimed and implied

that by entering into a subcontract with Muskogee County Council of Youth Services

(“MCCOYS”), BOCC delegated, or even abdicated, its duty to supervise the operation of the

Muskogee County Regional Juvenile Detention Center (“Facility” or “MCJDC”). In large part,

BOCC has defended this case by arguing that any violation of Billy Woods’ Constitutional rights

was MCCOYS’ fault and cannot be laid at the feet of the Board. In doing so, BOCC has taken

great pains to distance itself, factually and legally, from MCCOYS. In essence, it is BOCC’s


                                                1
    6:18-cv-00108-RAW Document 315 Filed in ED/OK on 07/13/20 Page 2 of 7



position that because it entered a subcontract with MCCOYS, the Board cannot be held liable for

any failure to supervise or train MCCOYS employees staffed at the MCJDC.

        As one of its contentions, as stated in the Pretrial Order, BOCC asserts that “neither”

MCCOYS “nor its employees (including Jerrod Lang, Brandon Miller, Angela Miller, and Marieta

Winkle) were Defendant Board’s agents.” Dkt. #294 at 7. Similarly, BOCC lists “[w]hether

MCCOYS was an agent of the Board and if so, whether MCCOYS’ employees were agents of the

Board” as an “issue of fact” to be decided by the jury. Id. at 13.

        By defending this case in such a manner, BOCC has placed its contractual relationships,

as well as its statutory duties, as they pertain to MCJDC, directly at issue. It is well established that

“[c]ontracting out prison medical care does not relieve the State of its constitutional duty to provide

adequate medical treatment to those in its custody, and it does not deprive the State's prisoners of

the means to vindicate their [Constitutional] rights.” West v. Atkins, 487 U.S. 42, 56 (1988). Despite

this authority, BOCC has denied any responsibility for the unconstitutional conduct of its

subcontractor’s employees. Under these circumstances, Plaintiff must be permitted put on evidence

showing that BOCC contractually agreed, and was statutorily obligated, to retain numerous duties

and responsibilities related to the basic safety and well-being of juveniles housed at the Facility.

BOCC’s arguments to the contrary lack merit.

                                             Discussion

        In its Brief, BOCC first complains that Plaintiff has “directed the jury’s attention to various

provisions in the “Regional Secure Detention” contract between Defendant Board and the Office

of Juvenile Affairs (Plaintiff’s Exhibit 52), including the contractual provision that ‘[t]he existence

of a subcontract shall not relieve Contractor of any responsibility for performing the Contract.’”

Dkt. #313 at 1. BOCC argues that “the Board’s contractual duties to OJA are irrelevant to this

suit and further is [sic] misleading, prejudicial, and likely to confuse the jury and therefore should


                                                   2
    6:18-cv-00108-RAW Document 315 Filed in ED/OK on 07/13/20 Page 3 of 7



not be allowed under Fed. R. Evid. 401 and 403.” Id. at 3. The Court should reject these

arguments on at least two grounds.

        First, BOCC has waived its objections to Plaintiff’s Exhibit 52. Though labeled a “Brief”,

said “Brief” is really an untimely motion in limine. During the Pretrial Conference in this matter,

BOCC withdrew its objections to the “OJA Contract” (Plaintiff’s Exhibit 52), with the exception

of its insistence that Plaintiff redact (in white) certain references to liability insurance coverage.

Based on this exchange, the Court overruled Defendant’s objections so long as Plaintiff redacted

the subject allusions to insurance from the OJA Contract. See Pretrial Order (Dkt. #294) at 20.

Plaintiff has since redacted the identified references to liability insurance, and Plaintiff’s Exhibit 52

has been admitted into evidence. In addition, the Court previously declined to “rule that the [OJA]

Contract itself is inadmissible or that Plaintiff cannot elicit testimony concerning the contract.” Id.

at 44. BOCC should not be permitted now, long after the deadline for motions in limine has passed,

and after withdrawing its objections under Rules 401, 402 and 403, to object to the admission of

Plaintiff’s Exhibit 52. Any such objection has been waived.

        Second, even assuming that BOCC has not waived its objections to the OJA Contract, its

evidentiary objections lack merit. The OJA Contract is relevant and admissible.

        As the Court is well aware, Plaintiff’s claims against BOCC are brought pursuant to a

municipal liability theory. Typically, courts will not hold a municipality liable without proof of an

“underlying constitutional violation by [one] of its officers.” Olsen v. Layton Hills Mall, 312 F.3d

1304, 1317–18 (10th Cir. 2002). As stated above, it is BOCC position that “neither” MCCOYS

“nor its employees (including Jerrod Lang, Brandon Miller, Angela Miller, and Marieta Winkle)

were Defendant Board’s agents.” Dkt. #294 at 7. In other words, BOCC asserts that it cannot be

held liable pursuant to a municipal liability theory because the alleged “underlying violators” were

employees of a subtractor and were not the Board’s subordinate officers.


                                                   3
    6:18-cv-00108-RAW Document 315 Filed in ED/OK on 07/13/20 Page 4 of 7



       As initial matter, BOCC’s argument in this regard is facially contrary to federal law. It is

well-established that “[c]ontracting out prison medical care does not relieve the State of its

constitutional duty to provide adequate medical treatment to those in its custody, and it does not

deprive the State's prisoners of the means to vindicate their Eighth Amendment rights.” West v.

Atkins, 487 U.S. 42, 56 (1988). See also Crooks v. Nix, 872 F.2d 800, 804 (8th Cir. 1989) (“[W]here

the duty to furnish treatment is unfulfilled, the mere contracting of services with an independent

contractor does not immunize the State from liability for damages in failing to provide a prisoner

with the opportunity for such treatment.”). The OJA Contract further negates BOCC’s “agency”

defense and is probative of Plaintiff’s “underlying violation” allegations.

       Plaintiff’s municipal liability theory is also bolstered by the OJA Contract -- and applicable

State law -- in other respects. For instance, 10A Okla. Stat. § 2-3-103(C)(2) provides that: “[t]he

board of county commissioners of every county shall provide for the temporary detention of a child

who is or who may be subject to secure detention and may construct a building or rent space for

such purpose. The boards of county commissioners shall provide for temporary detention services

and facilities in accordance with the provisions of the State Plan for the Establishment of Juvenile

Detention Services….” With respect to “subcontracting,” the contract between OJA and BOCC

provides that “[t]he existence of a subcontract shall not relieve Contractor [i.e.,

BOCC] of any responsibility for performing the [OJA] Contract.” See OJA Contract

(Plaintiff’s Exhibit 52) at 0007 (emphasis in original). The OJA Contract further specifies that

BOCC “and any subcontractors shall comply with all applicable state and federal laws

including any regulations and rules…” and “[o]bservance of and compliance with these

requirements shall be the sole responsibility of [BOCC], without reliance on or direction by

OJA.” Id. at 0009 (emphasis added). The Contract additionally requires BOCC to “develop and

implement a training program in accordance with the standards and requirements of OAC 377:3-


                                                  4
    6:18-cv-00108-RAW Document 315 Filed in ED/OK on 07/13/20 Page 5 of 7



13-43, et seq., for all facility staff.” Id. at 0015. The referenced OAC 377:3-13-43(8) mandates that

“[a]ll staff shall be trained on facility policy and procedure…”, including “orientation before being

allowed to work independently…..” Id. at 0035.

        These provisions of the OJA Contract, and others, severely undermine BOCC’s argument

that there was no agency relationship with MCCOYS and its employees. The OJA Contract also

strongly supports Plaintiff’s position that BOCC retained responsibility for ensuring the Facility

was operated in a Constitutional manner and that the staff were properly trained and supervised.

        The OJA Contract likewise undercuts BOCC’s defense that it was not “deliberately

indifferent” to the health and safety of juveniles housed at the Facility. As the Tenth Circuit has

held and reasoned, in the municipal liability context, “[t]he deliberate indifference standard may

be satisfied when the municipality has actual or constructive notice that its action or failure to

act is substantially certain to result in a constitutional violation, and it consciously or deliberately

chooses to disregard the risk of harm.” Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998). As

the Barney Court explained:

        Deliberate indifference … is defined differently for Eighth Amendment and
        municipal liability purposes. In the prison conditions context, deliberate
        indifference is a subjective standard requiring actual knowledge of a risk by the
        official. In the municipal liability context, deliberate indifference is an
        objective standard which is satisfied if the risk is so obvious that the
        official should have known of it.

Barney, 143 F.3d at 1308, n. 5 (citations omitted) (emphasis added). See also Layton v. Bd. of Cty.

Comm'rs of Oklahoma Cty., 512 F. App'x 861, 868, n. 5, 869-70 (10th Cir. 2013); Cash v. Cty. of Erie,

654 F.3d 324, 341, n. 8 (2d Cir. 2011) (“[F]or purposes of establishing municipal liability, deliberate

indifference is an objective standard that is satisfied if the risk is so obvious that the official should

have known of it.”). BOCC’s non-delegable duties, as set out in the OJA Contract, support the

proposition that, the Board knew or “should have known” of obvious and substantial risks to juvenile



                                                    5
    6:18-cv-00108-RAW Document 315 Filed in ED/OK on 07/13/20 Page 6 of 7



residents like Billy Woods.1

       Plainly, the OJA Contract is highly relevant, in multiple respects, to Plaintiff’s municipal

liability theory against BOCC. Contrary to BOCC’s contention, Plaintiff’s use of PX52 is not a

mere “attempt to substitute vicarious liability and/or contractual duty for the requisite municipal

liability standard….” Dkt. #313 at 4. And the probative value of the OJA Contract is not

substantially outweighed by a danger of unfair prejudice, confusing the issues or misleading the

jury. Rather, the OJA Contract will greatly assist the jury in clarifying the issues of agency and

municipal liability, despite BOCC’s efforts to muddy the waters.

       The Court’s prior decision to admit Plaintiff’s Exhibit 52 into evidence should not be

disturbed.

                                              Respectfully submitted,

                                              SMOLEN & ROYTMAN

                                              /s/ Robert M. Blakemore
                                              Robert M. Blakemore, OBA #18656
                                              Daniel E. Smolen, OBA #19943
                                              Bryon D. Helm, OBA #33003
                                              701 South Cincinnati Avenue
                                              Tulsa, OK 74119
                                              (918) 585-2667
                                              (918) 585-2669 Fax
                                              bobblakemore@ssrok.com
                                              danielsmolen@ssrok.com
                                              bryonhelm@ssrok.com


                                              Attorneys for Plaintiff



1
        The Tenth Circuit has emphasized that “[t]he official’s knowledge of the risk need not be
knowledge of a substantial risk to a particular inmate, or knowledge of the particular manner in
which injury might occur.” Tafoya v. Salazar, 516 F.3d 912, 916 (10th Cir. 2008). See also Farmer v.
Brennan, 511 U.S. 825, 843 (1994) (finding liability even though the prison official “did not know
that the complainant was especially likely to be assaulted by the specific prisoner who eventually
committed the assault”).


                                                 6
    6:18-cv-00108-RAW Document 315 Filed in ED/OK on 07/13/20 Page 7 of 7




                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of July 2020, I electronically transmitted the foregoing
document to the Clerk of Court using the ECF System for filing and the transmittal of a Notice of
Electronic Filing to all counsel who have entered an appearance in this action.


                                                              /s/ Robert M. Blakemore




                                                 7
